Radcliff, J.,
concurring in part and dissenting in part. I concur in that part of the judgment holding that the tax should be collected from certain owners, but dissent from that part of the judgment holding that the tax should not be collected on stock held by charitable institutions. The tax involved in this cause is levied upon the capital shares of banks by the state of Ohio. The tax is paid by the banks, and it is doubted that the owners of the shares are aware of its existence. As long as this condition prevails, the state of Ohio should collect the tax regardless of ownership of the stock.
Bell, J., concurs in the foregoing opinion by Radcliff, J.